Citation Nr: 0005272	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-03 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected 
disability of the lumbar spine, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from March 1943 to February 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the February 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied a 
rating greater than 40 percent for service-connected 
disability of the lumbar spine.  

It is noted that although the veteran's November 1993 
increased rating claim refers to his service-connected back 
condition, the evaluation of dorsal spine disability was not 
adjudicated until the July 1999 rating decision which 
increased the evaluation from 10 percent to 20 percent. The 
record does not include a notice of disagreement with regard 
to the claim for an increased evaluation for the dorsal 
spine.  Therefore the claim involving the dorsal spine is not 
before the Board.  

Further it is noted that statements in the veteran's December 
1994 notice of disagreement reflect his desire to reopen the 
claim of service connection for leg length discrepancy as a 
separately rated disability.  Although the record reflects a 
deferred rating decision dated in July 1995 which states that 
leg length discrepancy is a result of scoliosis and therefore 
does not warrant a separate evaluation, the RO has not 
responded to the veteran's assertions in this regard, which 
are referred to the RO's attention for prompt action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for increased rating for lumbar 
disability has been developed. 

2.  Service-connected disability of the lumbar spine, is 
manifested by computerized tomography (CT) scan evidence of 
severe degenerative arthritis and discogenic changes, with 
discogenic narrowing at all levels and a mild posterior 
bulging of the anulus at the L5-S1, and slight narrowing of 
the intervertebral foramina at various levels; severe 
limitation of lumbar spine motion; severe scoliosis with a 
moderate L hump; complaint of constant pain described as 7 
out of a possible 10 in severity; and a functional problem 
affecting the lumbar spine, as well as the dorsal spine, to 
include both lower extremities (radiculopathy confirmed 
through electromyogram (EMG)), which results in fatigability, 
lack of endurance and weakness with an impairment and flare-
ups that cause incoordinated motion.


CONCLUSION OF LAW

Service-connected lumbar spine disability warrants a 
60 percent rating in accordance with the applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 and 4.71a, 
Codes 5285, 5286, 5289, 5292, 5293, and 5295 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that no musculoskeletal 
defects were noted on physical examination at induction.  The 
veteran was seen in March 1944 with complaint of pain in the 
lumbosacral region.  It was recorded that he had scoliosis of 
the lumbar spine and lumbosacral region, which first appeared 
in April 1943.  In May 1944 the veteran was hospitalized for 
lumbosacral strain.  X-rays revealed a dextero-rotary 
curvature of the lower lumbar spine, with no evidence of 
fracture involving the bones of the lumbar spine and no 
spondylolisthesis.  The diagnosis on hospital discharge was 
myositis, traumatic, acute, moderate, right sacro spinous 
musculature, accidentally incurred as a strain while 
exercising.  The condition was considered to be improved at 
the time of discharge.  The report of his physical 
examination for separation from service reflects that the 
veteran had a back injury for two weeks in April 1944.  No 
current back abnormalities were noted at that time.  

On VA examination conducted in March 1948 the veteran was 
found to have scoliosis the dorsal spine.  Additionally the 
lumbosacral spine was inflexible and he had fatigability of 
the lumbar spine.  The diagnoses were listed as myositis, 
scoliosis, a developmental anomaly compensated S curve with 
rotation, lumbosacral disease, and arthritis of the 
lumbodorsal spine.  X-rays of the lumbodorsal spine conducted 
in April 1948 revealed abnormal curvature of the lower dorsal 
and lumbar area associated with moderate hypertrophic 
arthritic changes and rather marked narrowing of several 
intervertebral spaces.  Service connection was granted by a 
rating action in May 1948 for arthritis of the dorsal spine, 
evaluated as 10 percent disabling.  

The veteran's claim for increased rating for arthritis of the 
dorsal spine was denied by the RO in 1971, and that denial 
was affirmed by the Board in February 1972.  However in the 
same decision the Board found that the veteran suffered 
trauma to his lumbar region in service and that arthritis of 
the lumbosacral spine was diagnosed in 1948 with limitation 
of motion of the lumbar spine observed at the same time.  
Service connection was granted by the Board for residuals of 
a lumbar spine injury.  Also in February 1972 a 20 percent 
rating was assigned by the RO for arthritis of the dorsal and 
lumbar spines.  

The report of a private lumbar myelogram, conducted in July 
1974 reflects an impression of rotoscoliosis and spondylosis 
of the lumbar spine with associated disc narrowing and marked 
spurring particularly on the left side, and extradural defect 
at the L2-L3, slightly more marked on the left side and 
possibly representing either a herniated disc or marginal 
spurring. 

In November 1974 the veteran was hospitalized for evaluation 
by VA specialists in orthopedics and neurology.  X-rays 
revealed lumbar scoliosis and marked narrowing of the second 
through fifth lumbar spaces, with associated hypertrophic 
reaction compatible with degenerative disc pathology.  
Neurologic examination revealed roto scoliosis of the 
thoracolumbar area with full range of motion and good 
strength in all extremities, and normal sensory and motor 
examinations.  The neurologist opined that the veteran's 
symptoms emanated from a congenital spinal deformity with 
secondary myelopathy.  In May 1975 the RO reduced the rating 
for arthritis of the dorsal and lumbar spine to 10 percent 
citing evidence of full range of motion and finding that the 
evidence of extradural defect at the L2-L3, reflected a 
constitutional or developmental abnormality.  

Received in  December 1975 was a statement signed by Gerald 
L. Davis, M.D., reflecting that the veteran had been treated 
for severe arthritic scoliosis and symptoms involving the 
left lower extremity and left abdomen which resembled those 
of a cauda equina syndrome.  The veteran had poor bending 
with pain on extension.  X-rays revealed severe scoliosis 
with severe spondylophytosis and arthrosis.  

A VA examination conducted in July 1976 resulted in diagnoses 
of 1. Degenerative osteoarthritis of the dorsal and 
lumbosacral spine, marked; 2. Severe scoliosis of the dorsal 
spine; 3. Discogenic disease with reticulitis; and 4. History 
of chronic lumbosacral strain.  In a rating action in August 
1976 the RO concluded that in view of the diagnoses on VA 
examination, the findings of extradural defect in November 
1974 represented a sign of herniated disc rather than a 
congenital condition.  The RO concluded that the veteran's 
osteoarthritis of the dorsolumbar spine with degenerative 
disc disease was entitled to greater benefit.  A 40  percent 
rating was assigned for disability characterized as arthritis 
of the dorsal and lumbar spine with discogenic disease, with 
radiculitis and severe scoliosis of the dorsal spine. 

The report of a VA examination conducted in February 1977 
reflects the veteran's complaints of pain in the lower back 
as well as pain, weakness and paresthesia in the left leg.  
X-rays revealed marked dorsolumbar scoliosis, and marked 
osteoarthritic changes in the lower dorsal and lumbar 
vertebral bodies.  Osteophytes in the lumbar region were very 
large and there was narrowing of many of the lumbar disc 
spaces.  There was pelvic tilt with the right side higher 
than the left.  

Received in April 1978 was a statement signed by John A. 
Dolan, M.D., which reflects that the veteran had a left 
thoraco lumbar scoliosis which measured 45 degrees, in 
addition to arthritic changes in the lower lumbar spine.  The 
veteran was assessed as neurologically normal, but his doctor 
asserted that all of his complaints were justified and due to 
the combination of scoliosis and arthritis.  

The veteran's claim for a rating greater than 40 percent for 
spinal disability was denied by the RO in 1978 and that 
denial was affirmed by the Board in October 1978.

Received in January 1979 was a private medical report dated 
in September 1978 and signed by Robert D. Martinez, M.D., 
which reflects the veteran's complaints of left sided pain 
and numbness, primarily in the left leg.  Physical 
examination disclosed a very marked scoliosis the full length 
of his thoracic and lumbar spine, with compensatory pelvic 
tilt with the right side higher than the left.  Neurologic 
examination was normal with the exception of bilateral 
muscular spasms in the paravertebral muscles, greater on the 
left.  The examiner's impression was ankylosing spondylitis, 
alternatively designated as Marie-Strumpell spondylitis, von 
Bechterew syndrome.  

A myelogram of the complete lateral spine was conducted in 
August 1979.  The report of this private medical procedure 
was signed by Larry Yeager, M.D., and reflects minimal 
ventral defects in the thoracic spine at the T1-2 level, and 
ventral defects at all levels of the lumbar spine.  The 
impression was severe scoliosis of the thoracolumbar spine 
with associated spondylitic changes and myelographic changes.  
Also of record is a September 1979 statement signed by 
William R. Francis, M.D., which reflects the opinion that the 
veteran had significant symptomatology for evidence of spinal 
stenosis secondary to hypertrophic changes from degenerative 
scoliosis.  Increased rating for spinal disability was again 
denied by the RO in 1979, and by the Board on appeal in 
August 1980.  

VA outpatient treatment records dated in January 1984 show 
that when the veteran was seen with complaints of chronic low 
back pain with left posterior thigh radiation, there were no 
motor or reflex changes, and it was noted that his pain was 
consistent with chronic sciatic irritation secondary to 
scoliosis and severe degenerative joint disease by x-ray.

On VA examination conducted in January 1985 the veteran 
undressed with difficulty and walked bent over, with small 
mincing steps.  Scattered hyperesthesias were noted in the 
lower extremities.  Lasegue's and Patrick's signs were 
positive.  The diagnosis was severe and progressive arthritis 
of the dorsal and lumbar spine, with discogenic disease and 
severe scoliosis of the dorsal spine with propulsion 
deficiency.  A private medical report dated in June 1985 
reflects that when the veteran was evaluated at the Lahey 
Clinic, the orthopedic examiner primarily attributed the 
veteran's back pain to spinal stenosis.  A private medical 
report dated in October 1985 and signed by Keith R. Edwards, 
M.D., reflects that the veteran had marked scoliosis in the 
lower thoracic and upper lumbar region with marked elevation 
of the right hip in comparison to the left side.  It was 
recorded that right iliac crest to lateral malleolus was 101 
centimeters in length versus 96 centimeters on the left.  The 
impression included: 1. Spinal stenosis syndrome with 
neurogenic claudication; 2. Lower abdominal discomfort 
probably due to multi-level thoracic neuritis from scoliosis 
and secondary nerve root compression.  A one half inch shoe 
lift was prescribed on the left side, with plans that it be 
increased to one inch in two weeks. 

On appellate review of the RO's April 1984 denial of a rating 
greater than 40 percent, the Board granted separate ratings 
of 10 percent for severe limitation of motion of the dorsal 
spine, and 40 percent for severe limitation of motion of the 
lumbar spine in a February 1986 decision.  

VA outpatient treatment records dated in January 1988 to 
April 1989 reflect ongoing treatment for complaints related 
to spinal disability.  In September 1988 to October 1988 the 
veteran was hospitalized at a VAMC for progressive increase 
in pain in his back with radiation into the lower extremities 
and an additional complaint of numbness in both legs and 
feet.  It was also noted he had degenerative disc disease 
throughout the spine, and gross dorsolumbar scoliosis.  
Physical examination also revealed stiffness on range of 
motion in the lumbar spine and hyperesthesia in the L3, L4, 
L5 dermatone distribution on the right side.  The veteran 
underwent physical therapy.  An electromyogram (EMG) revealed 
evidence of lumbosacral spinal radiculopathy at the L4, L5, 
and S1 levels, which was worse on the left side.  On 
computerized tomography (CT) scan of the lumbosacral spine 
conducted in October 1988, the impression was severe 
degenerative arthritis and discogenic changes.  Discogenic 
narrowing was demonstrated at all levels and there was a mild 
posterior bulging of the anulus at the L5-S1.  There is also 
slight narrowing of the intervertebral foramina at various 
levels.  The diagnoses listed in the VAMC discharge report 
included 1. Rehabilitation for progressive pain of the low 
back and neck; 2. Lumbosacral spondylosis  and radiculopathy 
at the level of the L4, L5 and S1; 3. Cervical and dorsal 
spondylosis with degenerative disc disease and 
osteoarthritis; and 4. Dorsal lumbar scoliosis.

The report of his October 1989 VA examination reflects that 
the veteran walked with a cane and uncompensated scoliosis.  
He reported pain and spasm in the area of thoracolumbar area 
with prolonged walking.  It was recorded that the left leg 
was shorter than the right by 3/4 inch.  The examiner's 
impression was; 1. Traumatic arthritis of the thoracic and 
lumbar spine with moderate scoliosis; 2. Lumbosacral 
spondylosis with radiculopathy at the L4, L5, and S1; and 3. 
Leg length discrepancy secondary to scoliosis.  

In November 1989 the RO denied an increased rating for the 
service-connected disabilities of the lumbar and dorsal 
spines.  Service connection for leg length discrepancy was 
also denied on the basis that the discrepancy was not 
actually a shortening of the left leg, but a result of 
scoliosis, which was considered in evaluation of the back 
disability, and did not warrant a separate rating.  Although 
the veteran filed a timely notice of disagreement with regard 
to the November 1989 rating decision and a statement of the 
case was issued in June 1990, the record reflects that he did 
not perfect a timely appeal of that determination, which is 
final.

VA outpatient treatment records dated in March 1993 to 
November 1994 reflect ongoing monitoring and treatment for 
symptoms referable to the back.  Received in November 1993 
was the veteran's claim for increased rating for his service 
connected disability of the back.  A December 1993 VA Medical 
Center (VAMC) discharge report reflects that that the veteran 
was admitted in November 1993 with complaints of dull pain in 
the right flank of two months duration.  The pain was 
described as stabbing and pinching after approximately 200 
feet of ambulation.  The veteran also reported tingling and 
numbness in both lower extremities, greater on the right.  He 
denied any recent injury, although he had a history of 
radicular pain in both lower extremities.  On physical 
examination he ambulated with a deviant gait, antalgic on the 
right.  His neck showed decreased active range of motion with 
tender lower paraspinal muscles of the cervical spine.  
Examination of the back showed a right lumbar scoliosis, and 
tender paraspinal muscles of the lumbosacral spine, greater 
on the right side.  Active range of motion was decreased in 
all spheres.  Tender right lumbar area was also noted.  
Additionally there was evidence of leg length discrepancy, as 
well as tingling and numbness of the left leg in the L5 and 
S1 distribution.  Deep tendon reflexes were decreased at +1/4 
bilaterally.  The veteran was considered to have moderately 
severe dorsal lumbar scoliosis and degenerative joint disease 
of the cervical and lumbosacral spine.  He was treated with 
physical therapy, which resulted in much improvement in his 
gait and right flank pain.  Nerve conduction studies and 
EMG's were performed on both lower extremities in view of the 
complaint of tingling and numbness.  Results were consistent 
with a mild peripheral neuropathy.  He was fairly independent 
in his activities of daily living as confirmed by 
occupational therapy.  

In October 1995 to November 1995 the veteran was hospitalized 
at a VAMC due to increased back pain, mostly on the left side 
down to the left thigh, with increased weakness of the left 
leg.  He was unable to ambulate very far or perform self care 
functions.  The veteran had been initially seen as an 
outpatient with an exacerbation of low back pain which was 
progressive.  He was referred for a course of therapy.  It 
was noted that he had a known thoracolumbar moderate 
scoliosis with chronic low back pain.  He denied recent back 
injury.  Physical examination revealed marked scoliosis with 
convexity to the right.  The veteran had tender, tight 
paraspinal muscles and moderately decreased range of motion 
on flexion extension.  There was weakness in the left thigh 
and leg.  His straight leg raising was positive bilaterally.  
He ambulated with an antalgic gait.  X-rays of the spine were 
described as unchanged from previous admissions.  The veteran 
was given multi disciplinary evaluation in November 1995.  At 
that time he was able to ambulate 200 feet with forearm 
crutches.  Stairs were a level 6, - 12 stairs with rails, 
with not using a wheel chair transfer were a level 6.  The 
veteran's pain in the lumbosacral region was approximately 
7/10.  In Occupational therapy he was evaluated with all 
functioning at level 6 or level 7.  He was discharged to 
outpatient status with a home exercise program, and advised 
to have no strenuous activity on the spine.  The pertinent 
discharge diagnoses were 1. Rehabilitation for ambulation 
deficits and gait training; 2. Exacerbation of low back pain; 
3.  Scoliosis of thoracic and lumbar spine; 4. Degenerative 
osteoarthritis of the lumbosacral spine.  VA outpatient 
treatment records dated in January 1996 to December 1996 
reflect ongoing monitoring and treatment for back pain and 
scoliosis.  

On VA examination conducted in January 1999 the veteran 
complained of constant pain in the low back.  It was recorded 
that his spine could lock.  Symptoms reached into both lower 
extremities with pain and numbness in both feet.  He had 
problems sleeping in bed.  It was recorded that the veteran 
had been using Canadian crutches for 7 to 8 years.  On 
physical examination he walked with one support, and a lift 
in his left shoe, and he walked with a tilt to the left.  
Examination of the vertical lumbar spine disclosed a severe 
scoliosis with a moderate L hump.  There was a soft tissue 
mass 3 inches by 5 inches, left paravertebral muscles, which 
was tender, though the lumbar spine was generally tender.  
Motion of the lumbar spine was restricted.  Motion at the L1, 
as measured by inclinometer, revealed 35 degrees of forward 
flexion, but 25 degrees of this motion was in the sacrum, 
resulting in true lumbar flexion of 10 degrees, 
hyperextension was to neutral, though he tended to walk bent 
forward 10 degrees, and bilateral lateral bending was to 
5 degrees.  The thoracic spine could be rotated to 5 degrees.  
It was recorded that there was no anterior posterior motion 
in the "military to the south position," or anterior 
posterior flexion in the thoracic spine.  Side bending in the 
thoracic spine was markedly restricted bilaterally to 
15 degrees to the left and 10 degrees to the right.  
Evaluation of the lower extremities revealed no clonus, with 
patellar reflexes symmetrically reactive at plus 2, and the 
Achilles reactive at a trace symmetrical, with straight leg 
raising to 85 degrees bilaterally.  The veteran had 
shortening of the left lower extremity.  Measurements, 
revealed the tibia to be 1/4 inch short and the femur 1/8 inch 
short, on the left compared to the right.  The diagnoses were 
1. Chronic dorsal lumbar spine strain and sprain; 
2. Degenerative joint disease, thoracic and lumbar spine; 3. 
Significant scoliosis; 4. Shortening of the left lower 
extremity further complicated by his scoliosis; and 
5. osteopenia and discogenic lumbar spondylosis.  The 
examiner commented that the veteran does have a functional 
problem affecting the lumbar spine and dorsal spine to 
include both lower extremities (radiculopathy confirmed 
through EMG), and this results in fatigability, lack of 
endurance and weakness with an impairment and flare-ups that 
cause incoordinated motion.  X-rays of the right ribcage and 
pelvis were planned to rule out hip pathology to cause 
further noted shortening in the left lower extremity. 

Legal Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§§ 4.1, 4.2, and 4.10.  In accordance with 38 C.F.R. § 4.7, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  Under 38 C.F.R. § 4.3 any reasonable doubt 
regarding the current level of the veteran's disability must 
be resolved in his favor.  

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regard the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration is to be given to pain on movement, weakened 
movement, excess fatigability, and incoordination. Id.

The veteran's service-connected disability of the lumbar 
spine, is manifested by CT scan evidence of severe 
degenerative arthritis and discogenic changes, with 
discogenic narrowing at all levels, a mild posterior bulging 
of the anulus at the L5-S1, and slight narrowing of the 
intervertebral foramina at various levels, as well as severe 
limitation of lumbar spine motion, severe scoliosis with a 
moderate L hump, complaint of constant pain described as 7 
out of a possible 10 in severity, and a functional problem 
affecting the lumbar spine, as well as the dorsal spine, to 
include both lower extremities (radiculopathy confirmed 
through electromyogram (EMG)), which results in fatigability, 
lack of endurance and weakness with an impairment and flare-
ups that cause incoordinated motion. 

In view of the radiographic evidence of severe arthritis of 
the lumbar spine, the veteran's disability is currently 
evaluated under Diagnostic Code 5010 pertaining to arthritis, 
due to trauma, substantiated by X-ray findings.  Traumatic 
arthritis is evaluated by analogy to the provisions of 
Diagnostic Code 5003 pertaining to degenerative arthritis, 
and rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Limitation of motion of the lumbar spine is evaluated under 
the provisions of Diagnostic Code 5292.  Where limitation of 
motion is severe a 40 percent rating is for assignment.  A 
20 percent evaluation is provided for moderate limitation of 
motion, and where there is slight limitation, the rating is 
10 percent.  Ankylosis of the lumbar spine is evaluated under 
Diagnostic Code 5289 which provides a 40 percent rating for 
favorable ankylosis and a 50  percent evaluation where 
ankylosis is unfavorable.  Although the medical evidence 
reflects severe limitation of motion in the lumbar spine, 
approaching favorable ankylosis, in the absence of evidence 
of ankylosis in an unfavorable position, an evaluation 
greater than 40 percent is not warranted on the basis of 
arthritis and limitation of motion.  

Also for application are the provisions of Diagnostic Code 
5293 which provide a 40 percent evaluation where there is 
evidence of severe recurring attacks of intervertebral disc 
syndrome with intermittent relief.  Code 5293 provides a 
rating of 60 percent where the evidence reflects a pronounced 
disorder, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of deseased disc, with little 
intermittent relief.  

On application of the provisions of Diagnostic Code 5293, it 
is noted the General Counsel held in a December 1997 opinion 
(VAOPGPREC 36-97) that loss of range of motion was to be 
considered under this code, including loss of motion due to 
pain under 38 C.F.R. §§ 4.40, 4.45, if a veteran is in 
receipt of less than the maximum evaluation.  In this regard 
full consideration has been given to limitation of motion to 
include the functional impact of pain, as required by 
38 C.F.R. § 4.40, and the opinion of the VA General Counsel.  
Additionally, fatigability, lack of endurance and weakness, 
have been considered as required by 38 C.F.R. § 4.45.  In 
view of the foregoing, it is determined that when doubt 
regarding the current level of the veteran's disability is 
resolved in his favor, the evidence most nearly approximates 
the criteria for a 60 percent rating under Code 5293, which 
call for a showing of pronounced disorder, with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain and neurological findings appropriate to the site of 
deseased disc, and little intermittent relief.  

The provisions of Diagnostic Code 5295 pertaining to 
lumbosacral strain are also for consideration.  However, 
inasmuch as the highest rating provided for lumbosacral 
strain is a 40 percent evaluation assigned where there is 
evidence of severe symptoms, with listing of the whole spine 
to the opposite side, positive Goldwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, an increased rating for 
the veteran's lumbar disability is not available under Code 
5295.  

A rating greater than 60 percent for spinal disability in 
general requires either evidence of residuals of spinal 
fracture with cord involvement rendering the veteran 
bedridden or necessitating long leg braces, under Diagnostic 
Code 5285, or complete bony fixation of the spine in an 
unfavorable angle, with marked deformity, under Diagnostic 
Code 5286.  Inasmuch as these criteria are not reflected by 
the medical evidence , and the present state of impairment is 
not analogous to the level of impairment contemplated in 
these codes, they are not for application in this case.

It is apparent, then, that the veteran is now in receipt of 
the highest schedular evaluation warranted by the evidence 
for his lumbar disability.  In exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder. 
38 C.F.R. § 3.321(b).  However, there record in this case 
does not reflect evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  It is 
determined that the regular schedular standards applied in 
the current case adequately describe and provide for the 
veteran's disability level.


ORDER

A 60 percent rating is granted for service-connected lumbar 
spine disability.  


		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

